Citation Nr: 0017363	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from May 1946 to May 1949 and 
from October 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Louisville, Kentucky, which denied 
entitlement to the benefits sought on appeal.  

Although the veteran had requested separate hearings before 
the Board, sitting at both the RO and at the Central Office 
in Washington, DC, the veteran withdrew his requests for both 
of these hearings prior to their scheduled dates.


REMAND

Upon preliminary review of the claims file in connection with 
the veteran's claims of entitlement to service connection for 
hearing loss and tinnitus, the Board observes that additional 
development by the RO is required before the Board may 
proceed with appellate review.  

The record includes a December 1998 VA clinical record that 
appears to indicate that the veteran underwent audiological 
evaluations at Marion, Louisville, and John Cochran (St. 
Louis) VA medical facilities.  This report also notes that 
the veteran's last audiogram was reported to have been 
conducted in May 1998, and it appears that such evaluation 
may have been accomplished at the Marion VA medical facility.  
The Board observes that the claims file does not contain a 
copy of a May 1998 VA audiological evaluation report.  This 
report should be obtained by the RO and associated with the 
record on appeal.  Further, as it is unclear from the 
language contained in the December 1998 report whether there 
are reports of audiological evaluation of the veteran at 
other VA facilities that have not been requested by the RO, 
further development is necessary in this regard to ensure 
that the Board has all relevant VA medical records.   

The Board is mindful that VA is deemed to have constructive 
knowledge of the May 1998 VA audiological evaluation, if such 
an evaluation indeed took place.  As such, these records are 
considered to be evidence which is of record at the time any 
decision is made, and should be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Preliminary action to obtain such VA records is therefore 
necessary before the Board may properly proceed with its 
appellate review. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran in 
order to obtain information regarding the 
dates he underwent audiological 
evaluations at VA facilities in Marion, 
Louisville, and St. Louis (John Cochran).  
The RO should then obtain such records of 
treatment of the veteran if not already 
of record.  The RO should make a 
particular effort to obtain and associate 
with the claims file a copy of the May 
1998 VA audiological evaluation report.  

2.  After the development set forth above 
is accomplished, the RO should again 
consider the veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus in light of the 
additional evidence of record.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




